BRETT, Judge.
This is an original proceeding in habeas corpus whereby petitioner, Kenneth Lee Chambers, seeks his release from imprisonment in the Oklahoma State Penitentiary, McAlester, Oklahoma. The petitioner alleges that he is being unlawfully restrained of his liberty by Hon. H. C. McLeod, Warden of the State Penitentiary, and further alleges that the cause of said unlawful restraint is by virtue of a judgment and sentence made and entered in the District Court of Oklahoma County on or about the 8th day of June, 1954, wherein he was sentenced to serve five years in the State Penitentiary. Petitioner also alleges that he was unlawfully held in the county jail of Oklahoma County for a period of four months subsequent to being sentenced before being transferred to the penitentiary causing the sentence to be four months in excess of the judgment.
It has been repeatedly held that where an inmate of- the penitentiary wishes to challenge the judgment and sentence pronounced against him, he should attach to his petition a certified copy of the information, and a certified copy of the judgment and sentence pronounced against him. Forbes v. Burford, 92 Okl.Cr. 440, 224 P. 2d 269; Ex parte Jones, 92 Okl.Cr. 443, 224 P.2d 280. Ex parte Gower, 92 Okl. Cr. 315, 223 P.2d 154, 155 holds:
“We are of the opinion that an unverified petition for habeas corpus with allegations such as are herein set forth, there being no certified copy of the information or judgment and sentence of the lower court attached to the petition, is insufficient to question the validity of the commitment by which the person is incarcerated in the penitentiary.”
Ex parte Arnett, 76 Okl.Cr. 209, 135 P.2d 507; Ex parte Conway, 97 Okl.Cr. 1, 256 P.2d 189, certiorari denied Conway v. Waters, 345 U.S. 967, 73 S.Ct. 955, 97 L. Ed. 1385.
Writ denied.
JONES, P. J., and POWELL, J., concur.